DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on June 28, 2022. Applicant has amended claims 1, 8 and 15.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Response to Amendments

The 35 U.S.C. 112 rejections of claims 1-20 are withdrawn in light of applicant’s amendments to claims 1, 8 and 15.
The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 8 and 15.
The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s amendments to claims 1, 8 and 15.

Response to Arguments

Applicant’s remarks submitted on 6/28/22 have been considered but are not persuasive.  Applicant argues on p. 10 of the remarks that the 101 rejections are improper.  Examiner disagrees.   Applicant argues on p. 10 that the claims are directed to the technology of business intelligence.  Examiner disagrees that business intelligence is a technology but rather an abstract idea.   Applicant disagrees that the claims involve commercial interactions.  Examiner notes the KPIs show commercial interactions such as Fig 8 of applicant’s disclosure that shows the KPI per month such as monthly profits and monthly investments.  Therefore, this can be considered commercial interactions and these interactions are being organized such as by the ranking.  Applicant further argues on p. 12 of the remarks that the claims show additional elements beyond what is conventional.  Applicant argues that the being implementable on a computer is not well understood and that examiner has not provided evidence that it is.  Examiner disagrees and notes applicant’s own specification at para [0161]-[0168] was cited in the previous office action to show such elements are conventional and routine.  Applicant further argues on p. 13 of the remarks that the claims do not preempt an abstract idea.  Examiner notes that the claims were analyzed under a proper two part Alice-Mayo test where the claims were deemed to be ineligible.  Therefore, preemption arguments are moot and not persuasive and the 101 rejections are maintained.  
Applicant argues on p. 13 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on o. 14 of the remarks that Chandrasekhar shows an importance score is assigned to each KPI and the KPIs are organized based on the importance score and that there is no suggest in Chandrasekhar that the relative importance score is determined for a first time duration of interest.  Para [0078] of Chandrasekhar explicitly shows "KPIs can be sent periodically, such as every fifteen minutes or another present time interval. KPIs can include Performance Management (PM) counters. The PM data reflect the state and behavior of the system. For the sake of convenience, the terms “KPI data” and “PM data” are used interchangeably in this patent document to refer to information that is sent periodically from the eNBs. A subset of these data, referred to as Key Quality Indicators (KQIs)."  That means the KPIs such as the performance management counters are for specific durations such as every 15 minutes.  Therefore, the 103 rejections are maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101  (method, machine readable medium and system).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 recite the abstract idea of receiving an input indicating a first time duration of interest and examining a corresponding sequence of measurements for each key performance indicator (KPI) of a plurality of KPIs to identify a set of KPIs, wherein each corresponding sequence of measurements is over a respective sequence of time durations up to said first time duration wherein said set of KPIs is a subset of said plurality of KPIs wherein each measurement in a time duration represents aggregated data of data collected over time durations of smaller grain in that time duration and sending said set of KPIs as being of interest for said first time duration, wherein said set of KPIs are identified as being of interest for the identification of said set of KPIs in said plurality of KPIs for said first time duration wherein a magnitude of duration of each time duration of said sequence of time durations and said first time duration of interest is equal and wherein said magnitude is greater than an hour and wherein said first time duration is a past time duration relative to a time duration within which said input is received.  The claims are directed to a type of project management technique.      Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as examining measurements of kpis of a business which is is a type of commercial interaction, where kpis is a type of organization of the human activity/commercial interactions.  Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of said one or more instructions by one or more processors and a random access memory (RAM) to store instructions and without requiring user input and displaying) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of said one or more instructions by one or more processors and a random access memory (RAM) to store instructions and without requiring user input and displaying (as evidenced by para [0161]-[0168]  and Fig 9 of applicant’s own specification) are well understood, routine and conventional in the field.     Dependent claims 2-7, 9-14, 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing determining KPIs and calculations for identifying the KPIs.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-11, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar et al. (US 2020/0382361 A1) (hereinafter Chandrasekhar) in view of Jacinto et al. (US 2021/0049143 A1) (hereinafter Jacinto) in view of Carre et al. (US 2011/0238826 A1) (hereinafter Carre).

Claims 1, 8 and 15:
Chandrasekhar, as shown, discloses the following limitations:
A method (and corresponding system and machine readable medium – see para [0014]-[0017], showing processor and computer functionality) performed in a…system, comprising: examining a corresponding sequence of measurements for each key performance indicator (KPI) of a plurality of KPIs to identify a set of KPIs, wherein each corresponding sequence of measurements is over a respective sequence of time durations up to a first time duration (see para [0078], "BSs provides various data sources designated as Key Performance Indicators (KPIs) to an Operations Support System (OSS). The OSS could be part of a server that is associated with the backhaul or network interface 382 of FIG. 3B. KPIs can be sent periodically, such as every fifteen minutes or another present time interval. KPIs can include Performance Management (PM) counters. The PM data reflect the state and behavior of the system. For the sake of convenience, the terms “KPI data” and “PM data” are used interchangeably in this patent document to refer to information that is sent periodically from the eNBs. A subset of these data, referred to as Key Quality Indicators (KQIs). A KQI provides aggregated metrics reflecting the level of service accessibility, service retainability, service availability, service quality and service mobility."), wherein said set of KPIs is a subset of said plurality of KPIs (see para [0078], where KQIs are a subset of KPIs); and 
sending for display, said set of KPIs as being of interest for said first time duration (see para [0188], " the set of KPIs are assigned an importance score. The importance score is based on a ranking where the highest importance is assigned to the KPI whose hit ratio is maximum and the lowest importance is assigned to the KPI with lowest hit ratio. For example, the highest importance KPI could be set to the Availability KPI (or percentage of time that the cell was available during the time interval leading up to the most recent reporting interval), and the next highest KPI could be set to the Accessibility KPI, and so on. In other embodiments, a human domain expert could rank the KPIs in order of their perceived qualitative importance. In step 538 the KPIs are organized in a list based. The order of the KPIs is in a descending order of their importance score. In certain embodiments, the list of KPIs is stored in a rule database." where importance can be considered as being of interest), 
wherein said set of KPIs are identified as being of interest without requiring user input for the identification of said set of KPIs in said plurality of KPIs for said first time duration (see para [0074], "he controller/processor 378 is also capable of supporting root cause analysis and automation using machine learning as described in embodiments of the present disclosure. In some embodiments, the controller/processor 378 supports communications between entities, such as web RTC. The controller/processor 378 can move data into or out of the memory 380 as required by an executing process. The memory 380 stores various artificial intelligence (A) algorithms for estimating a UE speed and a training dataset to train the various AI algorithms." and see para [0079], "The troubleshooting process involves a manual or automated reasoning step for inferring the root-cause explanation to the KQI degradation. The root causes are obtained by detecting and diagnosing KPI anomalies providing fine-grained causal information for the KQI anomaly. Other sources such as call subscriber traces, trouble tickets, and customer complaint information may be included during this process." and see para [0125], "the RCA framework 400 can automatically make prediction on the data in future time based on a trained predicted model. The anomaly alarm rises once a difference between the predicted data and the actual incoming data is larger than some certain threshold. For example, a machine learning framework for traffic forecasting based anomaly detection and anomaly prediction, respectively would increase the efficiency of the RCA framework 400.").
Chandrasekhar, however, does not specifically disclose a business intelligence (BI) system In analogous art, Jacinto discloses the following limitations:
business intelligence (BI) system (see para [0022], "The server device 102 provides a KPI database 106, an anomaly detector 108, an anomaly database 110, and a database server 112. The KPI database 106 may receive KPI data 114 from user equipment, base stations, various network elements, business information servers, etc." and see para [0001]-[0002])
receiving an input indicating a first time duration of interest (see para [0052], "As illustrated in FIG. 7, the node 706 is selected (indicated by a cursor). The GUI also includes windows 714 and 716, which display the KPI data and anomaly data of the selected node 706. The GUI also includes a date specification element 718, which allows the user of the anomaly inspector 124 to specify a particular date or a range of dates to be displayed in the windows 714 and 716.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Jacinto with Chandrasekhar because integrating business intelligence enables analysis that may yield more useful business insight (see Jacinto, para [0001]-[0002]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for key performance indicator based anomaly detection as taught by Jacinto in the method for root cause analysis and automation using machine learning of Chandrasekhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chandrasekhar and Jacinto do not specifically disclose wherein each measurement in a time duration represents aggregated data of data collected over time durations of smaller grain in that time duration.  In analogous art, Carre discloses the following limitations:
wherein each measurement in a time duration represents aggregated data of data collected over time durations of smaller grain in that time duration (see para [0073], "The activity is represented over a period of reference; typically a year, a month, a week, or a day. The period is selected by the end user and a report is generated by the analytic system 100. It aggregates the activity measures reported by the filtering system 110 between the beginning and the end of the period of reference. If a more real time view is required, the granularity may be in hours or even minutes.");
wherein a magnitude of duration of each time duration of said sequence of time durations and said first time duration is equal and wherein said magnitude is greater than an hour (see para [0073], showing durations of a year, month, week or day which are greater than an hour and where such durations like a month or day are equal intervals), and
wherein said first time duration is a past time duration relative to a time duration within which said input is received (see para [0046], "Following is an example of a static metric and how it is generated by the analytic engine 530. The metric considered is the portfolio share of each manufacturer in percentage, at a specific day. Every night, the analytic engine 530 computes this metric for the previous day and stores the result in the database 520. To compute the metric, the analytic engine 530 generates requests to the database 520 to calculate the total number of mobile devices for each manufacturer, for the day considered. The analytic engine 530 transforms the numbers for each manufacturer in a percentage of the total number of mobile devices and the resulting metrics are stored in the database 520 with a timestamp to identify the day at which the computation has been performed. Additionally, the request to the database 520 may include a parameter to perform the computation for the mobile devices subscribed to the Mobile Operator data network 60 only, for the roaming mobile devices only, or for the combination of the subscribed and roaming mobile devices. Reports based on this metric are generated on demand (for the end users) by the analytic engine 530. For example, the analytic engine 530 extracts from the database 520 the metrics for a given day, to present a report with the portfolio share of each manufacturer expressed in percentage for the day in question. In another example, the analytic engine 530 extracts from the database 520 the metrics for a subset of manufacturers for each consecutive days representing a period of time (for instance a month), to present a report with the comparison of the evolution day-by-day of the portfolio share of the selected manufacturers over the selected period of time. Another static metric is the portfolio share of each specific model of mobile device in percentage, at a specific day. This metric is generated using the same principles as for the manufacturer portfolio share metric." and see para [0059], "The aforementioned reports can be generated following two types of time frame. A first type of time frame is a snapshot view of the selected portfolio shares. This gives a picture of the targeted portfolio shares at a given instant, usually a specific day or week. However, in certain cases, a better granularity is useful, to follow an outstanding event taking place at a specific location (also using additional geographical information extracted by the filtering system 110 if needed). Using these snapshot views, the Mobile Operator follows the evolution of the portfolio shares on a regular basis, for example daily or weekly." and see para [0073], " if the duration selected by the end user to generate the report is the month of March 2009, then the dashboard represented on FIG. 4 represents the cumulative activity of March 2009" )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Carre with Chandrasekhar and Jacinto because using aggregated and smaller grain data can enable more effective analysis that can be extracted based on additional constraints and customization (see Carre, para [0009]-[0012]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for analyzing recorded data as taught by Carre in the Chandrasekhar and Jacinto combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 9 and 16:
	Further, Chandrasekhar discloses the following limitations:
wherein each KPI of said set of KPIs is determined based on a deviation of an actual value from a projected value for said first time duration (see para [0132], "For the Standard Deviation method, at each time stamp, the predicting anomaly 456 predicts an anomaly by checking if the error that between the predicted data and the mean of the historic data in next time stamp group is larger than a given threshold, which is decided by the parameters. For the Tukey's method, at each time stamp, the predicting anomaly 456 predicts anomaly by checking if the mean of the historic data in next time stamp group falls into a range that decided by the prediction interval.")

	Claims 3, 10 and 17:
Further, Chandrasekhar discloses the following limitations:
for identifying said set of KPIs, said examining comprises: computing a first range for deviation of said actual value from said projected value in relation to a first KPI for said first time duration based on the corresponding deviation between the actual value and the projected value in a respective time duration of said sequence of time durations for the first KPI (see para [0129], " Upon receipt of the true data at that time stamp, one compares predicted data against the ground truth (actual data). If the difference between them is exceeds an absolute or relative threshold, the system declares that an anomaly. The selection of the anomaly detection threshold depends on which anomaly detection method is used." and see para [0130], "For a Standard Deviation method the Detecting Anomaly 444 detects anomaly by checking if the error that between the predicted data and actual data is larger than a given threshold, which is decided by the parameters obtained in validation."); and 
including the first KPI in said set of KPIs if said deviation is outside of said first range for the first KPI (see para [0132], where being in the threshold is considered part outside of the range).

Claims 4, 11 and 18:
Chandrasekhar does not specifically disclose wherein said computing and identifying for said first KPI together further comprise: calculating an upper limit as equaling a sum of the projected value and a positive threshold.  In analogous art, Jacinto discloses the following limitations:
wherein said computing and identifying for said first KPI together further comprise: calculating an upper limit as equaling a sum of the projected value and a positive threshold (see para [0034], "anomaly detector 108 calculates the mean R and the standard deviation R.sub.std of the random component to determine the variance of the random component. The variance of the random component is expressed by an upper bound V.sub.upper and a lower bound V.sub.lower based on a predefined threshold C.sub.threshold."); 
calculating a lower limit as equaling the projected value less a negative threshold, wherein said positive threshold and negative threshold define said first range (see para [0034], "anomaly detector 108 calculates the mean R and the standard deviation R.sub.std of the random component to determine the variance of the random component. The variance of the random component is expressed by an upper bound V.sub.upper and a lower bound V.sub.lower based on a predefined threshold C.sub.threshold."); and
including said first KPI in said set of KPIs if the actual value of the first KPI is less than said lower limit or greater than said upper limit for the first KPI (see para [0036], "The random component of the time series data 400 is used to determine a variance. Based on the variance, the seasonality, and the trend, the anomaly detector determines the anomaly detection bounds, including an upper bound B.sub.upper 402 and a lower bound B.sub.lower 404. The anomaly detector 108 reports an anomaly (illustrated by circles) whenever the value of the time series data 400 is higher than B.sub.upper 402 or lower than B.sub.lower 404. In some embodiments, the anomaly detector 108 may receive an annotation of a particular sample such that the particular sample would not be labeled or considered as an anomaly even if the sample exceeds B.sub.upper and B.sub.lower.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for key performance indicator based anomaly detection as taught by Jacinto in the method for root cause analysis and automation using machine learning of Chandrasekhar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:
Further, Chandrasekhar discloses the following limitations:
wherein a respective set of KPIs of said plurality of KPIs are identified for each of a set of time durations, wherein said sets of KPIs are sent for display associated with respective set of time durations (Fig 5C and 5F, showing implementation for analysis for multiple KPIs over multiple durations)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekhar, Jacinto and Carre, as applied above, further in view of Santos et al. (US 2019/0236497 A1) (hereinafter Santos).

Claims 5, 12, 19:
Chandrasekhar, Jacinto and Carre do not specifically disclose wherein the positive threshold equals the negative threshold, and is computed as a RMSE (root mean square error).  In analogous art, Santos discloses the following limitations:
wherein the positive threshold equals the negative threshold, and is computed as a RMSE (root mean square error) (see para [0057], "the automated KPI forecasting system automatically identifies one of the plurality of forecasting models as a best fit forecasting model using the test data. The system uses the collected KPI forecast data to perform a best fit analysis. Any method of identifying a best fit model may be utilized. For example, the system may evaluate out-of-sample (test set) error of all the identified best models using a method such as root-mean-square error (RMSE) analysis among others. For example, the system may use RMSE to measure the differences between the KPI forecast values predicted by each of the identified two or more best fit models and expected or observed KPI forecast values based on the test set. The best fit model that with KPI forecast values that most closely align with or match or are otherwise most similar to the expected or observed KPI forecast values may be selected as the single best fit model for subsequent analysis.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Santos with Chandrasekhar, Jacinto and Carre because computing using a root mean square for where the positive and negative threshold are equal (or best fit), enables more effective forecasting by utilizing a model in an unbiased way (see Santos, para [0003]-[0006]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for automated model selection for key performance indicator forecasting as taught by Santos in the Chandrasekhar, Jacinto and Carre combination since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claim 6-7, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 108038583 A

Houten et al. "PROACTIVE BUSINESS INTELLIGENCE: DISCOVERING KEY PERFORMANCE INDICATORS WITH THE RULE EXTRACTION MATRIX METHOD" (2015)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624